Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 28 January 2022 wherein: claims 1 and 14 are amended; claim 13 is canceled; claim 21 is newly added; claims 1-12 and 14-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed 28 January 2022, with respect to claims 1-12 and 14-21 have been fully considered and are persuasive.  The rejection of 28 October 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 14, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the charge sharing model is configured to, based on a first result output by an incident ray energy spectrum model, output a second result, the energy resolution model is configured to output a third result based 
Zhou (US 2016/0203620 A1) discloses an imaging method, applied in a photon-counting CT system (200), the imaging method comprising: scanning a subject to obtain a photon-counting sequence outputted by a photon-counting detector of the photon-counting CT system (see S510 of fig. 5); determining, by using a photon-counting model and the photon-counting sequence, a target material distribution parameter value of the subject, the photon-counting model being created by at least one of a charge sharing model, an energy resolution model, or a pulse pileup model, the charge sharing model being configured to eliminate energy spectrum distortion and counting loss caused by charge sharing, the energy resolution model being configured to eliminate energy spectrum distortion and counting loss caused by energy resolution, and the pulse pileup model being configured to eliminate energy spectrum distortion and counting loss caused by pulse pileup (see S512 of fig. 5, the model is developed taking into account scatter and pile-up, see par. [0043], and because the sinograms are corrected they are aiming at determining a target material distribution parameter value, i.e., linear attenuation, see par. [0049]); and performing imaging based on the target material distribution parameter value (see S514 of fig. 5; par. [0037]-[0050], fig. 2, 5).
While imaging methods applied in a photon-counting CT system were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.


Regarding claims 2-12 and 15-20, the claims are allowed due to their dependence on claims 1 and 14.

Regarding claim 21, the cited prior art does not expressly disclose or suggest determining a tube emission energy spectrum corresponding to an exposure voltage, an exposure current, and an exposure time; and for each of sub-detectors of the photon-counting detector under each scanning view, determining an attenuation length of rays passing through a shape filter of the photon-counting CT system as a first attenuation length, wherein the rays enter into the sub- detector after passing through the subject under the scanning view; for each voxel of the subject, determining an attenuation length of the rays passing through the voxel as a second attenuation length; and determining an incident ray energy spectrum of the sub-detector under the scanning view based on the tube emission energy spectrum, the first attenuation length, and the second attenuation length and a material distribution parameter value of each voxel of the subject.
While imaging methods applied in a photon-counting CT system were generally known in the art (see reasons regarding claims 1 and 14 above), the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Therefore claim 21 is allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884